Citation Nr: 0304746	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-16 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  In a rating decision of February 17, 2000, the RO 
determined that service connection was not warranted for 
right knee disability; a timely notice of disagreement and 
substantive appeal were received.

2.  Thereafter, on January 24, 2003, prior to the 
promulgation of a decision in the appeal, the Board received 
a statement from the appellant indicating his desire to 
withdraw from appellate status the issue of entitlement to 
service connection for right knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met; therefore, the Board does not have 
appellate jurisdiction over the matter at this time.  38 
U.S.C.A. §§ 7105(a), 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b)(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2002).  As noted 
above, a timely notice of disagreement was received to 
initiate an appeal from a February 2000 rating decision.  The 
appellant perfected his appeal by filing a timely substantive 
appeal, thus conferring upon the Board appellate jurisdiction 
over his appeal.

However, a substantive appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2002).  The essential requirement under 
this regulatory provision is that the appellant indicates his 
or her desire to withdraw the appeal in writing.  A review of 
the record shows that, in a statement received from the 
appellant in January 2003, he expressed his desire to 
withdraw from appellate status the issue of entitlement to 
service connection for right knee disability.  

Having met the requirements of 38 C.F.R. § 20.204, the 
appellant has effectively removed the issue of entitlement to 
service connection for right knee disability from appellate 
status.  Accordingly, the Board does not have jurisdiction to 
decide the appeal.  


ORDER

The appeal is dismissed.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

